Citation Nr: 0820571	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  02-03 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a psychiatric 
disability (claimed as a nervous disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1978 to November 
1981, and from May 1982 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision in which 
the RO denied service connection for a psychiatric 
disability, claimed as a nervous disorder.  The veteran filed 
a notice of disagreement (NOD) in August 1999 and the RO 
issued a statement of the case (SOC) in March 2002.  The 
veteran filed a substantive appeal in April 2002.

In June 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, DC; a 
transcript of that hearing is of record.

In August 2005, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After completing the requested 
action, the AMC continued the denial of the claim, as 
reflected in the February 2008 supplemental SOC (SSOC), and 
returned this matter to the Board for further appellate 
consideration.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the veteran if further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that  further RO action on the claim on appeal is warranted, 
even though such will, regrettably, further delay an 
appellate decision.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2007).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must show, by clear and 
unmistakable evidence, (1) that the disease or injury existed 
prior to service, and (2) that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

In this appeal, the report of the veteran's service 
enlistment examination reflects a normal psychiatric 
evaluation and.  Moreover, on the contemporaneous report of 
medical history prepared by the veteran, he denied ever 
having been treated for a mental condition or ever having 
been hospitalized.  As no pre-existing disability was noted 
at service entrance, the presumption of soundness applies. 

However, the record also includes private medical records 
dated prior to entry into service show that the veteran was 
hospitalized for complaints of nervousness and auditory 
hallucinations and was eventually diagnosed with 
schizophrenia in August 1977.  Post-service VA outpatient 
treatment (VAOPT) records dated through August 2007 reflect a 
current diagnosis of schizophrenia.  In both written 
statements and oral testimony, the veteran acknowledges that 
he had a psychiatric disability prior to service, but asserts 
that his pre-existing psychiatric disability was aggravated 
by service. No supporting medical evidence on this point has 
been submitted or identified, and the record otherwise 
includes no medical evidence or opinion that specifically 
addresses the question of in-service aggravation.  

Thus, while the record indicates that the veteran had a pre-
existing psychiatric disability when he entered service, it 
does not include sufficient evidence to resolve the question 
of whether the disability was aggravated by service.  The 
Board emphasizes that, pursuant to the 38 U.S.C.A. § 1111 and 
Wagner, cited to above, rebuttal of the presumption of 
soundness requires clear and unmistakable evidence of both a 
pre-existing disability and evidence that the disability was 
not aggravated by service.  As VA bears the burden of proof 
on these points, the Board finds that the current record is 
insufficient to resolve the claim on appeal, and that medical 
examination with opinion is warranted.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159.

Hence, the RO should arrange for the veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The veteran is hereby advised that failure to 
report for the scheduled VA examination, without good cause, 
may result in denial of the claim (as the original claim will 
be considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member. Id.  If the 
veteran fails to report to the scheduled examination, the RO 
must obtain and associate with the claims file any copy(ies) 
of notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, to ensure that all due process requirements are 
met, the RO should give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
ensure that its notice to the veteran meets the requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  The RO's adjudication of 
the claim should include specific consideration of 
38 U.S.C.A. § 1111 and Wagner (cited to above).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for a psychiatric 
disability.  The RO should explain the 
type of evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year period 
to respond, although VA may decide the 
claim within the one-year period.

2.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo a VA 
examination, by a psychiatrist,  at a VA 
medical facility.  The entire claims file, 
to include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and the 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
psychological testing, if warranted) 
should be accomplished (with all results 
made available to the examining 
psychiatrist prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.  

The psychiatrist should render a multi-
axial diagnosis clearly identifying all 
current psychiatric disability(ies), to 
include schizophrenia.  Then, with respect 
to each such diagnosed disability, the 
psychiatrist should provide an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that any such 
disability is the result of disease or 
injury incurred or aggravated during 
service.  In render the requested opinion, 
the examiner should specifically address 
whether each current disability (a) 
clearly and unmistakably preexisted 
service; and, if so (b) was aggravated 
(i.e., permanently worsened) beyond the 
natural progression during or as a result 
of service; and, if not (c) is otherwise 
medically related to the veteran's 
service.

The physician should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for a psychiatric disability 
(claimed as a nervous disorder), in light 
of all pertinent evidence and legal 
authority.  The RO's adjudication of the 
claim should include specific 
consideration of 38 U.S.C.A. § 1111 and 
Wagner (cited to above).

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


